ACCEPTED
                                                                                                      12-14-00176-CR
                                                                                          TWELFTH COURT OF APPEALS
                                                                                                       TYLER, TEXAS
                                                                                                 3/24/2015 2:20:16 PM
                                                                                                         CATHY LUSK
                                                                                                               CLERK

                         IN THE TWELFTH COURT OF APPEALS
                                  IN TYLER, TEXAS
                                                                                   FILED IN
                                                                            12th COURT OF APPEALS
TRENT MUMPHREY                                         '                         TYLER, TEXAS
         Appellant                                                          3/24/2015 2:20:16 PM
                                                                                 CATHY S. LUSK
V.                                                     '     CASE NO.                Clerk
                                                                          12-14-00176-CR
                                                             TRIAL COURT NO. 114-0005-13
THE STATE OF TEXAS
           Appellee                                    '

                        FOURTH MOTION FOR EXTENSION OF TIME
                             TO FILE APPELLANT=S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       NOW COMES, TRENT MUMPHREY , the Appellant herein, and moves the Court for

an extension of time to file Appellant=s Brief in this cause, pursuant to Rules 38.6 and 10.5 (b) of

the Texas Rules of Appellate Procedure, and in support thereof would show the Court as follows:

                                                 I.

       The Appellant in this cause was convicted in the 114th District Court, Smith County,

Texas in cause number 114-0005-13 for the offense of Aggravated Robbery. On April 4, 2014,

punishment was assessed at life in TDCJ.

                                                 II.

       The Reporter=s record was filed on December 2, 2014. The Appellant=s Brief is due on or

about March 25, 2015.

                                                III.

       The Appellant hereby requests a fourth extension of time to file Appellant=s Brief.

       The undersigned counsel has been unable to devote sufficient time to the review of the

record, research and preparation of Appellant=s Brief for the following good and sufficient

reasons:
On March 5, 2015, this counsel had surgery, performed by Dr. Dennis Poe, M.D., of the Harvard

Medical School, at the Massachusetts Eye and Ear Infirmary, a division of Massachusetts

General Hospital and a part of the Harvard Medical School hospital system. As noted in

documentation previously submitted to this Court, the reason for traveling to Boston for this

procedure to be performed amounts to Dr. Poe being the doctor who recently originated the

procedure, and, to date, only a very few other doctors anywhere attempt even a version of it.

While the surgery so far appears to be proving successful, this cannot be ascertained with any

certainty until approximately four weeks out. In addition to the Eustachian-tuboplasty, however,

Dr. Poe encountered pre-existing damage, and infection, in both ears, resulting from the long-

term condition the surgery seeks to correct. Dr. Poe performed some remedial work to alleviate

this, but has indicated that more surgery will be required. When and what this surgery may be

depends in great part on the outlook after a few more weeks have passed, regarding the results of

the procedure performed on March 5. The follow-up appointment is set for April 5, 2015. A

summary, by Dr. Poe, of these procedures is attached.

In addition, this counsel notes that the record of the instant case is voluminous, with the

Reporter’s Record encompassing fifteen volumes. This counsel played no role in the trial of the

case, and had no knowledge of the case at all prior to being retained for the appellate phase of the

litigation. Therefore a very careful review of the entire record becomes critical.

       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of

Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant=s

Brief for an additional thirty (30) days, to April 24, 2015.



                                                               RESPECTFULLY SUBMITTED,
__/s/ Clement Dunn_______
Attorney for Appellant
140 E. Tyler Street, Suite 240
Longview, TX 75601
(903) 753-7071 Fax (903) 753-8783
State Bar # 06249300
                               CERTIFICATE OF SERVICE

       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 3-24-14


                                                           __/s/ Clement Dunn_______
                                                           Attorney for Appellant
                         IN THE TWELFTH COURT OF APPEALS
                                  IN TYLER, TEXAS


TRENT MUMPHREY                                       '
         Appellant

VI.                                                  '       CASE NO. 12-14-00176-CR
                                                             TRIAL COURT NO. 114-0005-13
THE STATE OF TEXAS
           Appellee                                  '

                                             ORDER

       BE IT REMEMBERED, that on the _____ day of __________________, 2015, came

on to be considered the above and foregoing Fourth Motion for Extension of Time to File

Appellant=s Brief. After consideration of the same, it is the opinion of the Court that Appellant=s

Motion be:

       ( )     GRANTED, and the present cause is hereby extended until _________________,

               2015.

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE _____ day of __________________, 2015, at

               _____ o=clock_____.

       SIGNED:

                                                             _____________________________
                                                             JUDGE PRESIDING